Citation Nr: 1531160	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION

The Veteran had active military service from January 1960 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to ensure a total review of the evidence.  

The Board remanded these matters in August 2011.  These matters again came before the Board in April 2013, at which time the Board denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in October 2014, the Court remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2014 Memorandum Decision remanded the Veteran claims in order for the Board to analyze and adequately consider the appellant's lay testimony regarding a nexus between his hearing loss and tinnitus and service and to consider the theory regarding delayed onset tinnitus.  The Board notes that during the October 2011 VA Audiology examination, the Veteran indicated that his hearing loss and tinnitus had started approximately 9 to 10 years prior; and the examiner determined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of an event in military service.  The rationale for the opinion was that the hearing loss and tinnitus complaints were not documented in the service records and the Veteran reported the onset of hearing loss and tinnitus approximately 9 to 10 years prior. 

The Veteran has maintained that his hearing loss and tinnitus are related to service.  The Board notes, however, the Veteran is not competent to render an opinion that there exists a nexus between his hearing loss or tinnitus and his service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Nonetheless, the Board finds the October 2011 VA opinion to be inadequate.  The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  As the examiner did not consider the possibility of delayed onset hearing loss and/or tinnitus in the rationale of the opinion, the opinion is inadequate.  Therefore, remand is necessary to obtain a new opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Return the entire claims file to the October 2011 VA audiology examiner for an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  The entire claims file must be reviewed by the examiner.  A note that it was reviewed should be included in the report.  If the clinician determines that an examination is necessary in order to respond to the questions below, such should be scheduled.  After reviewing the claims file, the clinician should answer the following questions:

a.  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hearing loss as incurred in service to include as being delayed onset hearing loss stemming from conceded in-service noise exposure?

b.  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus is otherwise related to service, to include as being delayed onset tinnitus stemming from in-service noise exposure?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A full and complete rationale must accompany the opinion provided.

2.  Thereafter, readjudicate the issues on appeal as noted above.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




